In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00146-CV
         ______________________________


            RUTH BARTLETT, Appellant

                          V.

         ALEXANDER THERIOT, Appellee



    On Appeal from the 76th Judicial District Court
                 Titus County, Texas
               Trial Court No. 32,023




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

       Ruth Bartlett has filed her pro se notice of appeal from the trial court's judgment of

November 16, 2007. No clerk's record has been received by this Court.

       The district clerk of Titus County has now notified this Court that Bartlett's motion for new

trial was granted by the trial court on February 29, 2008, and this cause has been set for a jury trial.

       Because Bartlett's motion for new trial was granted, her appeal is now moot. See, e.g.,

Garcia-Udall v. Udall, 141 S.W.3d 323, 332 (Tex. App.—Dallas 2004, no pet.); Zapata v.

Rosenfeld, 811 S.W.2d 182, 183 (Tex. App.—Houston [1st Dist.] 1991, writ denied).

       Therefore, we dismiss the appeal.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        March 31, 2008
Date Decided:          April 1, 2008




                                                   2